Citation Nr: 0429173	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-25 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to death benefits as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs.  In that decision, the RO determined 
that the appellant could not be recognized as the veteran's 
spouse at the time of his death.


FINDINGS OF FACT

1.  The veteran and the appellant were married in the State 
of Georgia on June [redacted], 1963.

2.  The veteran obtained a legally valid divorce from the 
appellant in the State of Florida on January [redacted], 1969.

3.  At the time of the veteran's death, the appellant was not 
married to the veteran.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse for the purpose of entitlement to VA death 
benefit purposes.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.206 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to be recognized as 
the spouse of the veteran at the time of his death.  In this 
respect, she denies knowledge of having been legally divorced 
from the veteran following their separation in the late 
1960's.  She further asserts that the veteran had been 
abusive during their marriage and left their home to have an 
affair with another woman.  She feels she is entitled to VA 
death benefits.

The facts in this case may be briefly summarized.  A Marriage 
License from the Georgia Department of Public Health confirms 
that the appellant married the veteran on June [redacted], 1963.  A 
certified document from the Florida State Board of Health 
Bureau of Vital Statistics indicates that the veteran was 
granted a divorce from the appellant in the State of Florida 
on January [redacted], 1969 on the grounds of extreme cruelty.

A Marriage Certificate from the State of Georgia indicates 
that the veteran married O.C.E. on June [redacted], 1970.  The 
veteran died on January [redacted], 1979.  His Certificate of Death 
issued by the State of Florida indicates that, at the time of 
his death, he was married to O.C.E.  O.C.E. filed an 
application for death benefits in March 1979, but it does not 
appear that the application was completed.

The appellant seeks entitlement to death benefits as the 
spouse of the veteran.  See 38 U.S.C.A. § 1541 (West 2002).  
The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and 38 C.F.R. § 3.50.  The term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2004).



The validity of a divorce decree will be questioned by VA 
only when such validity is put in issue by a party or a 
person whose interest in a claim for benefits would be 
affected thereby.  38 C.F.R. § 3.206 (2004).  Where the issue 
is whether the veteran is single or married (dissolution of a 
subsisting marriage), there must be a bona fide domicile in 
addition to the standards of the granting jurisdiction 
respecting the validity of divorce.  38 C.F.R. § 3.206(a) 
(2004).  Where the issue is the validity of marriage to a 
veteran following a divorce, the matter of recognition of the 
divorce by VA will be determined by the laws of the 
jurisdictions specified in §3.1(j).  38 C.F.R. § 3.206(b) 
(2004).  Where a foreign divorce has been granted the 
residents of a State whose laws consider such decrees to be 
valid, it will thereafter be considered as valid under the 
laws of the jurisdictions specified in §3.1(j) in the absence 
of a determination to the contrary by a court of last resort 
in those jurisdictions.  38 C.F.R. § 3.206(c) (2004).  

The certified document from the Florida State Board of Health 
Bureau of Vital Statistics indicates that the veteran and 
appellant were divorced in the State of Florida on January [redacted], 
1969.  The appellant concedes that she was "SERVED DIVORCE 
PAPERS IN SEPTEMBER OF 1969," see VA Form 21-534 received 
September 2001, but claims that she never received notice of 
any other proceedings in the case.  The law extant in 1969 
would have required a finding by the Circuit Court of 
Alachua, which granted the divorce, that it had personal 
jurisdiction over the veteran and the appellant.  See FLA. 
STAT, ch. 61.021 (1969).  See generally Ashmore v. Ashmore, 
241 So.2d 242 (1970).  The certified document of divorce 
appears valid on its face, and there is no showing by the 
appellant that the Circuit Court of Alachua lacked 
jurisdiction over her or the subject matter of the marriage 
at the time of the divorce decree in question.  See 38 C.F.R. 
§ 3.206(a) (2004).  


There is also no indication that a court of competent 
jurisdiction has voided or otherwise modified the decree of 
divorce.

Based on the above evidence, the Board finds that the 
evidence of record conclusively establishes that the veteran 
legally divorced the appellant on January [redacted], 1969 in 
accordance with the laws of the State of Florida so that the 
appellant may not be recognized as the surviving spouse of 
the veteran for the purpose of receiving VA death benefits.  
Therefore, the Board has no legal authority to grant the 
benefit sought by the appellant and the claim must be denied.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991). 

In do deciding, the Board notes that the RO provided the 
appellant a pre-adjudicatory letter on October 25, 2001 
advising her of the relative duties on the part of herself 
and VA in developing the claim as well as the types of 
evidence and/or information necessary to substantiate her 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  On February 12, 
2003, the RO sent the appellant an additional letter advising 
her of the evidence and/or information deemed necessary to 
substantiate her claim.  In this case, the RO assisted the 
appellant by obtaining a copy of her divorce certificate that 
she did not believed existed.  The Board has specifically 
found that the appellant may not be recognized as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  Similar to the case of Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001), the appellant has 
been fully notified and aware of the type of evidence 
required to substantiate her claim, and there is no 
reasonable possibility that any additional assistance would 
help the appellant substantiate her claim as, as a matter of 
law, she has no legal entitlement to the benefit being 
sought.  In such a situation, the VCAA provisions do not 
apply.  See Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-
32 (2000); Livesay v. Principi, 15 Vet. App. 165, 178 (2001).




ORDER

Entitlement to recognition as surviving spouse of the veteran 
for the purpose of entitlement to VA death benefits is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



